Citation Nr: 1008930	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  03-35 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability manifested by stomach cramps.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1970 to 
June 1972 and additional active duty for training and 
inactive duty for training in the United States Army 
Reserves.  He received the Combat Infantryman Badge (CIB).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which, inter alia, denied service 
connection for reoccurring vertigo, a bilateral knee 
condition and stomach cramps.  

In April 2004, the Veteran testified before the undersigned 
Veterans Law Judge at the Central Office; a copy of the 
transcript has been associated with the record.

In January 2005, the case was remanded for additional 
development.  In a July 2007 decision, the Board denied 
service connection for reoccurring vertigo and a bilateral 
knee condition, and again remanded the issue of service 
connection for a gastrointestinal disability for additional 
development.  

In February 2009, the Board denied the Veteran's claim for 
entitlement to service connection for a gastrointestinal 
disability manifested by stomach cramps.  The Veteran 
appealed the Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a December 2009 
Order, the Court granted an November 2009 Joint Motion for 
Remand (Joint Remand) which vacated the Board's decision and 
remanded this appeal for further development consistent with 
its instructions.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

In the Joint Remand, the Court noted that the Veteran 
testified at an April 2004 Board hearing about experiencing 
stomach cramping, which affected his eating capabilities and 
that this began during his tour of Vietnam.  Additionally, a 
service treatment record reflected that the Veteran was sent 
from the field with stomach cramping on February 9, 1971, and 
had vomited six times in the preceding days, and that a 
subsequent note on the following day showed that the Veteran 
stomach was feeling better.  The Court found that the VA 
examiner who conducted the Veteran's examinations in 2005 and 
2008 gave an opinion which contradicted this evidence.  The 
Court noted that the examiner found that the Veteran's 
complaints of stomach cramps were related to lactose 
intolerance, irritable bowel syndrome and chronic infection, 
but that the Veteran "had no documented disease or injury 
while in the service that would explain any chronic 
complaints [of stomach cramps]."   

The Court found that the Board did not appropriately address 
all elements of 38 U.S.C.A. § 1154(b) regarding lay 
statements of combat Veterans and erred in its application of 
the statute.  In addition, the Court found that the Board did 
not adequately address the inconsistency found by the Court 
between the evidence in the service treatment records and the 
Veteran's testimony, and the examiner's conclusion that there 
was nothing in service to show that the Veteran had a disease 
or injury which would account for any chronic complaints.  

The Board notes that, even in light of 38 U.S.C.A. § 1154(b), 
the Veteran cannot offer lay evidence in order to make a 
medical diagnosis or provide a medical nexus opinion, 
necessary to establish service connection.  Competent lay 
evidence is defined as any evidence not requiring that the 
proponent have specialized education, training or experience, 
but is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R.§ 3.159(a)(2).  In this 
case, the Veteran can offer competent lay evidence for the 
purpose of establishing the start of the in-service stomach 
cramping.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  
38 U.S.C.A. 
§ 1154(b) does not create a presumption of service connection 
for a combat Veteran's alleged disability and that the 
Veteran is required to meet his evidentiary burden as to 
service connection such as whether there is a current 
disability or whether there is a nexus to service which both 
require competent medical evidence.  See Collette v. Brown, 
82 F.3d 389, 392 (1996).

The Board finds that, to adequately fulfill the duty to 
assist, the Veteran should be provided with another VA 
examination.  In this regard, the examiner should be 
instructed that, for the purposes of the examination, the 
Veteran's statements regarding his stomach cramps in service 
should be taken not only as competent, but as credible.  The 
examiner should include in his opinion a discussion of the 
Veteran's statements regarding the in-service manifestations 
of his stomach cramps and whether this is related to his 
current gastrointestinal disorder.    

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a 
gastrointestinal examination, by an 
appropriate specialist, to determine 
whether the Veteran's current 
gastrointestinal disorder is related to 
service in any way, to include the in-
service stomach cramping that the Veteran 
has reported.  All indicated tests or 
studies deemed necessary for an accurate 
assessment should be done.  The claims 
file, this remand and any additional 
treatment records must be made available 
to the examiner(s) for review of the 
pertinent evidence in connection with the 
examination(s), and the report(s) should 
so indicate.  

The gastrointestinal examiner should take 
into account the Veteran's credible 
reports that his stomach cramping began 
during service and offer an opinion as to 
(1) whether it is at least as likely as 
not (50 percent or more probability) that 
the Veteran's current gastrointestinal 
condition is a result of any incident in 
service, began to manifest during service 
or is etiologically related to the 
Veteran's active duty service in any way, 
to include the stomach cramping that he 
has reported and (2) the current status 
of the Veteran's gastrointestinal 
disorder.  If the etiologies of the 
diagnosed disorders are attributed to 
multiple factors/events, the examiner 
should specify which symptoms/diagnoses 
are related to which factors/events. 

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.

2.  After completion of the above, the 
AOJ should readjudicate the Veteran's 
claim.  If any determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case.  The 
Veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the Veteran's claims.  No action 
by the Veteran is required until he receives further notice; 
however, the Veteran is advised that failure to cooperate by 
reporting for examination without good cause may have adverse 
consequences on his claims.  38 C.F.R. § 3.655 (2009).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


